Citation Nr: 1517197	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  10-47 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for supraventricular arrhythmia.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for supraventricular arrhythmia.


FINDING OF FACT

In a March 2015 statement, the Veteran requested that his appeal with regard to the issue of entitlement to service connection for supraventricular arrhythmia be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal regarding the issue of entitlement to service connection for supraventricular arrhythmia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2014).  Withdrawal may be made by the appellant or by his authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c) (2014). 

In December 2010, the Veteran submitted a VA Form 9, Appeal to Board of Veterans' Appeals, perfecting his appeal as to the issue of entitlement to service connection for a heart disability, as identified in the November 2010 statement of the case.  The issue of entitlement to service connection for supraventricular arrhythmia was most recently adjudicated by an October 2014 supplemental statement of the case.

In March 2015, the Veteran stated that he wished to withdraw his appeal, as he had already been awarded service connection for ischemic heart disease.  The Board finds that the Veteran's statement indicating his intention to withdraw the appeal satisfies the requirements for the withdrawal of a substantive appeal. 

As the Veteran has withdrawn his appeal as to the issue of entitlement to service connection for supraventricular arrhythmia, there remain no allegations of errors of facts or law for appellate consideration concerning that issue.  The Board therefore has no jurisdiction to review the issue. 

Accordingly, the issue of entitlement to service connection for supraventricular arrhythmia is dismissed.


ORDER

The claim of entitlement to service connection for supraventricular arrhythmia is dismissed.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


